           Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 1 of 24




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 FRANCISZEK BYSTRON,                      :

            Petitioner                    :        CIVIL NO. 3:20-602

     v.                                   :        (JUDGE MANNION)

 ANGELA HOOVER, et al.,                   :

            Respondents                   :


                                 MEMORANDUM

I.        Procedural Background

          On April 10, 2020, petitioner Franciszek Bystron, a detainee for about

five months of U.S. Immigration and Customs Enforcement (“ICE”) at the

Clinton County Correctional Facility (“CCCF”), located in McElhattan,

Pennsylvania, filed, through counsel, a petition for writ of habeas corpus

pursuant to 28 U.S.C. §2241, and a complaint for emergency injunctive relief.

(Doc. 1). Petitioner also submitted exhibits with his petition, including his Ex.

5 which consists of a letter to Congress from two medical experts for the

Department of Homeland Security discussing the unique dangers COVID-19

poses to ICE detention facilities. As relief, petitioner requests the court to

order his immediate release from ICE detention at CCCF while his appeal to

the Board of Immigration Appeals (“BIA”), of his March 11, 2020 removal
       Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 2 of 24




order is pending. Petitioner alleges that his continued detention by ICE

violates his due process rights under the 5th and 14th Amendments, that he

is being subject to unsafe and healthy conditions at the prison due to the

COVID-19 pandemic, and that he is not likely to be removed from the United

States in the reasonably foreseeable future. He also alleges that his

underlying health condition, namely, hypertension, “place[s] him at high risk

of severe illness or death if he contracts COVID-19.”

     Due to the alleged emergency nature of the petition, the court issued

an Order on April 10, 2020, directing counsel for the parties to confer by

telephone within 72 hours and to advise the court if there was an agreed

upon resolution of the petition. If there was no resolution, respondents

Angela Hoover, Warden at CCCF, and Simona Flores-Lund, Field Office

Director of the Philadelphia Field Office of ICE, were directed to file an

expedited response to the petition. The court also directed the parties to

indicate if they thought a hearing was necessary in this case. (Doc. 3). Since

there was no resolution, (Doc. 4), respondents filed their response to the

petition on April 16, 2020, with an attached Declaration of Joshua Reid, ICE

Assistant Field Office Director with the Enforcement and Removal




                                    -2-
          Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 3 of 24




Operations in the Philadelphia Field Office.1 (Doc. 5). Petitioner filed a

traverse on April 17, 2020, (Doc. 6), with his April 17, 2020 Declaration

attached, (Doc. 6-1), which was signed on petitioner’s behalf by Justin

Burton, one of Bystron’s attorneys. The Declaration regards Bystron’s

hypertension as well as the alleged unsafe and unsanitary conditions at

CCCF which do not meet the “health procedures put in place by the CDC

[with respect to COVID-19]”, such as social distancing recommendations and

the lack of soap and hand sanitizers in the bathroom. Significantly, Bystron’s

Declaration does not dispute Hoover’s contention that he has not contracted

the virus and Reid’s averment that there are no confirmed cases of COVID-

19 at CCCF. Neither party has indicated to the court that they believe a

hearing is necessary in this case.

      For the reasons set forth below, the court will deny petitioner’s petition

for writ of habeas corpus pursuant to 28 U.S.C. §2241, and it will deny his

complaint for emergency injunctive relief seeking his immediate release from

CCCF.




      Since Hoover is the petitioner’s custodian, she is the only proper
      1

respondent in this case. See 28 U.S.C. §2243; Rumsfeld v. Padilla, 542 U.S.
426, 435 (2004). As such, the court will hereinafter refer to respondent as
“Hoover.”
                                      -3-
       Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 4 of 24




II.   Factual Background

      Petitioner, age 40, is a native and citizen of Poland. Petitioner entered

the United States on June 9, 1999, as a B-2 visitor. On June 28, 2003,

petitioner married a U.S. citizen and, he and his wife have two U.S. citizen

children. On June 2, 2005, petitioner’s status changed to a Lawful Permanent

Resident. Petitioner’s family resides in Park Ridge, Illinois. Also, petitioner

has hypertension which is admittedly controlled by medication.

      Petitioner plead guilty to bank fraud, in violation of 18 U.S.C. §1344,

on September 13, 2018 in the U.S. District Court for the Northern District of

Illinois, and he was sentenced to 12 months and 1 day in prison. Petitioner

served approximately 11 months in prison.

      After his release from prison, ICE commenced removal proceedings

against   Petitioner   charging   him   as   being   removable    under    INA

§237(a)(2)(A)(iii), for having been convicted of an aggravated felony

involving fraud or deceit with loss to the victims in excess of $162,000.

Petitioner was then taken into custody by ICE, and he has been continually

detained by ICE at CCCF since December 2019.

      Petitioner was ordered removed from the United States to Poland by

an Immigration Judge (“IJ”) on March 11, 2020. The IJ denied petitioner’s


                                     -4-
         Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 5 of 24




application to re-adjust his status and his request for waiver of removal based

on his U.S. citizen wife and children.

      On March 18, 2020, petitioner appealed his removal order to the BIA

and his appeal is presently pending before the BIA. Thus, petitioner is not

yet subject to a final removal order as he is still in removal proceedings.

      On April 10, 2020, petitioner filed his emergency §2241 habeas petition

and complaint for injunctive and declaratory relief. In his petition, petitioner

alleges that based on his medical condition, “he is presently being subject to

unsafe, unhealthy and hazardous detention conditions due to the

coronavirus pandemic, otherwise known as ‘COVID-19’”, and his potential

exposure to the virus at CCCF. Petitioner states that his “chronic medical

condition places him at high risk of contracting COVID-19, and at imminent

risk of death or serious injury if exposed.” He requests immediate release

alleging that his continued detention by ICE during the pendency of his

removal proceedings is unconstitutional.

      In addition to relying upon §2241 for relief, petitioner cites to the

Declaratory Relief Act, 28 U.S.C. §2201, et seq., the All Writs Act, 28 U.S.C.

§1651.

      Subject matter jurisdiction over this case is proper with this court under

§2241 “because, at the time he filed his petition, Petitioner was detained


                                     -5-
           Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 6 of 24




within its jurisdiction by a custodian within its jurisdiction.” Ousman v. Decker,

2020 WL 1857704, *6 (D.N.J. April 13, 2020) (citations omitted). Also, the

district court “may issue a writ of habeas corpus when a petitioner ‘is in

custody in violation of the Constitution or laws or treaties of the United

States.’” Saillant v. Hoover, 2020 WL 1891854, *3 (M.D.Pa. April 16, 2020)

(citing 28 U.S.C. §2241(c)(3)).



III.   Discussion2

       Initially, Hoover argues that the habeas petition should be dismissed

since it challenges conditions of confinement at CCCF which are claims that

must be presented in a civil rights action under 42 U.S.C. §1983. The court

finds no merit to this contention.



       2
        Since several cases in this district, as well as in many other districts,
have recently detailed the backdrop of habeas cases similar to our
petitioner’s in which aliens seek immediate release from ICE detention due
to the COVID-19 pandemic, the court sees no need to rehash this
background and does not repeat this discussion herein. See eg., Saillant,
2020 WL 1891854, *1; Umarbaev v. Lowe, 2020 WL 1814157, *2 (M.D.Pa.
April 9, 2020). The briefs of the parties also discuss the COVID-19 pandemic.
Suffice to say that this court is well-aware of the COVID-19 pandemic and its
effects on the United States as well as the special considerations that must
be made to protect detainees confined in detention facilities. See also CDC’s
guidelines for institutions that detain individuals, Interim Guidance on
Management of Coronavirus Disease 2019 (Covid-19) in Correctional and
Detention      Facilities,    CDC,      https://www.cdc.gov/coronavirus/2019-
ncov/community/correction-detention/guidance-correctional-detention.html
                                       -6-
       Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 7 of 24




     The Supreme Court has held that §2241 confers jurisdiction upon the

federal district courts to consider cases challenging the detention of aliens

during removal proceedings. Demore v. Kim, 538 U.S. 510 (2003); Zadvydas

v. Davis, 533 U.S. 678 (2001). Thus, a habeas petition under §2241 is the

proper vehicle for an inmate to challenge “the fact or length of confinement”,

Presser v. Rodriguez, 411 U.S. 475, 494 (1973), or the “execution” of his

confinement. Woodall v. Fed. BOP, 432 F.3d 235, 241-42 (3d Cir. 2005).

Further, the court must look to the remedy requested by the inmate to

determine if he is seeking relief available in a habeas petition. “When a

petitioner seeks immediate release from custody, the ‘sole federal remedy’

lies in habeas corpus.” Camacho Lopez v. Lowe, Civil No. 3:20-563, 2020

WL 1689874 (M.D.Pa. April 7, 2020), at 8 (citing Presser, 411 U.S. at 500).

     In Camacho Lopez, the petitioner was an ICE detainee subject to a

final removal order whose removal was set for March 30, 2020, but delayed

due to his COVID-19 diagnosis. The petitioner filed a §2241 habeas petition

seeking immediate release from confinement based on “the threat posed by

the COVID-19 viral pandemic.” The respondent argued that Camacho

Lopez’s petition should be construed as a civil rights action under 42 U.S.C.

§1983. The court found that “the extraordinary conditions of confinement”

“where the petitioner tested positive for and had been hospitalized by a


                                    -7-
       Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 8 of 24




potentially deadly pandemic virus and claims that officials cannot properly

treat him---constitute the extreme case in which habeas relief might be

available.” Id. at 13. The court then concluded that based on the case’s

unique circumstances, “both the claim brought and the remedy sought are

cognizable in habeas corpus.” Id. The court found, however, that Camacho

Lopez’s continued detention in prison was proper and dismissed his habeas

petition. See also Verma v. Doll, Civil No. 4:20-14, 2020 WL 1814149

(M.D.Pa. April 9, 2020) (court found petitioner, an ICE detainee, “plainly

seeks a habeas remedy” where he requested immediate release from

custody based on alleged “constitutionally deficient conditions of

confinement that threaten his life and health” in light of the COVID-19

pandemic); Saillant, 2020 WL 1891854, *3 (the court agreed with the

conclusions of the courts in Verma and Camacho Lopez “finding that a claim

based on the COVID-19 pandemic [at CCCF] is exactly the sort of ‘extreme

case’ contemplated in [Ali v. Gibson, 572 F.2d 971 (3d Cir. 1978)]” “in which

a petitioner may challenge the conditions of his confinement through a

petition for writ of habeas corpus.”); Umarbaev, 2020 WL 1814157.

     In the present case, as in Camacho Lopez, petitioner is an ICE

detainee subject to a removal order, and he similarly seeks immediate

release from custody at CCCF since he believes his health is in imminent


                                    -8-
       Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 9 of 24




risk at the prison due to alleged unsafe and unhealthy conditions and due to

his potential exposure to COVID-19, which “is unequivocally a habeas

remedy.” Id. (citation omitted). Even though petitioner Bystron has not been

diagnosed with COVID-19, unlike the petitioner in Camacho Lopez, he can

still proceed with his claims via a habeas petition. See Verma, 2020 WL

1814149, at *4; Saillant, 2020 WL 1891854, *3 (both Verma and Saillant

cases involved petitioners who had not been diagnosed with COVID-19 and

despite this fact these courts in this district found that their cases “presented

the kind of extreme case in which a habeas corpus petition could be used to

challenge conditions of confinement.”); Umarbaev, 2020 WL 1814157, *5

(court held that “[w]hile the issue of whether Petitioner [an ICE detainee] may

pursue … a claim [“that his detention violates due process because he is at

heightened risk of serious illness or death should he contract the COVID-19

virus”] in a §2241 petition has not been resolved, the Court will examine his

claim in the context of habeas corpus because Petitioner is seeking

immediate    release    from   confinement     based    upon   the   COVID-19

pandemic.”); Singh v. Hoover, 2020 WL 1904470 (M.D.Pa. April 17, 2020)

(court considered habeas petition of ICE detainee at CCCF who had not

contracted the virus to the extent that it sought release from detainment

based on the risks from COVID-19 and denied petition in this regard).


                                      -9-
       Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 10 of 24




      As such, even though petitioner Bystron does not have the COVID-19

virus and, as of April 17, 2020, there have been no confirmed cases of the

virus at CCCF, this court concurs with the courts in Verma, Saillant, Singh,

and Umarbaev, and finds that he can proceed with his §2241 habeas petition

insofar as he seeks release from detainment at CCCF based on the COVID-

19 pandemic.

      Next, Hoover argues that if petitioner Bystron is allowed to proceed

with his habeas petition, “[i]t is inappropriate for a court to order release as a

remedy for unconstitutional conditions of confinement.” She contends that

the court should limit Bystron’s remedy to a cure of the alleged violative

conditions of confinement and/or an award of damages, i.e., limit the remedy

to the nature and scope of the constitutional violation.

      The court finds that it has the authority to order the release of Bystron

from detainment by ICE if it finds merit to his habeas petition and request for

equitable relief. See Thakker v. Doll, --- F.3d ---, 2020 WL 1671563 (M.D.Pa.

March 31, 2020); Saillant, 2020 WL 1891854 (court found that a habeas

petition was an appropriate remedy for an ICE detainee at CCCF despite the

fact that the petitioner did not test positive for COVID-19); Basank v. Decker,

––– F.Supp.3d ––––, 2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020) (court

ordered ten immigration detainees held in a county jail with confirmed cases


                                      - 10 -
       Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 11 of 24




of COVID-19 to be released); Sacal-Micha v. Longoria, --- F.3d ---, 2020 WL

1518861, *3 (S.D.Tx. Mar. 27, 2020) (court held that ICE detainee filing

habeas petition and seeking release from detainment due to conditions of

confinement and COVID-19 virus, had authority to grant petitioner bail if

“[t]he petitioner … demonstrate[s] that the habeas petition raises substantial

claims and that ‘extraordinary circumstances exist that make the grant of bail

necessary to make the habeas remedy effective.’”) (citation omitted).

      However, the court finds that petitioner has not demonstrated a

likelihood of success on the merits of his claims. In order to prevail on a

motion for injunctive relief, petitioner must initially demonstrate “the two ‘most

critical’ factors: likelihood of success on the merits and irreparable harm.”

Camacho Lopez, 2020 WL 1689874, *3 (citing Reilly v. City of Harrisburg,

858 F.3d 173, 179 (3d Cir. 2017)). As the court in Camacho Lopez, id., then

explained:

      Under the first factor, the movant must show that “it can win on the
      merits.” Id. This showing must be “significantly better than negligible
      but not necessarily more likely than not.” Id. The second factor carries
      a slightly enhanced burden: the movant must establish that it is “more
      likely than not” to suffer irreparable harm absent the requested relief.
      Id. Only if these “gateway factors” are satisfied may the court consider
      the third and fourth factors, which aim to balance the equities by
      examining the potential for harm to others if relief is granted and
      whether the public interest favors injunctive relief. Id. at 176, 179. The
      court must then balance all four factors to determine, in its discretion,
      whether the circumstances warrant injunctive relief. Id. at 179.


                                      - 11 -
       Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 12 of 24




      “Irreparable harm is injury of such an irreversible character that

prospective judgment would be inadequate to make the movant whole. Id. at

*8 (citations omitted). “Mere risk of injury is not enough”, and “the moving

party must establish that the claimed harm is imminent and probable.” Id.

(citation omitted).

      Further, “the law in the Third Circuit is clear that a civil immigration

detainee is entitled to the ‘same due process protections’ as a pretrial

detainee”, and ‘[a]n immigration detainee can bring a claim for violation of

those protections when the conditions of confinement fall below

constitutional minimums.” Camacho Lopez, 2020 WL 1689874, *6 (internal

citations omitted). Thus, to obtain injunctive relief, “[Bystron] must

demonstrate that the conditions of confinement at [C]CCF amount to

‘punishment’    lacking   any   reasonable    relationship   to   ‘a   legitimate

governmental objective.’” Id. (citation omitted).

      In support of his petition and request for emergency injunctive relief in

the nature immediate release from detainment at CCCF, petitioner cites to

the Thakker case decided in this district as well as to various other cases

decided in courts across the country that he states have found “COVID-19,

coupled with the lack of hygiene and overcrowding present in detention

facilities, will pose a greatly heightened risk to inmates, particularly those


                                     - 12 -
      Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 13 of 24




with underlying medical conditions.” Since petitioner cites to some of the

cases in his reply brief for support, and since the court has reviewed them

and is cognizant of them, the court does not repeat the cases herein. (Doc.

6 at 7-8). Suffice to say that in Thakker, “this court granted the immediate

release of a group of medically vulnerable detainees in ICE custody in hopes

of mitigating their risk of contracting the [COVID-19 virus].” Camacho Lopez,

2020 WL 1689874, *6. In particular, the petitioners in Thakker were ICE

detainees who were not yet sick, and the court granted habeas relief finding

that “their respective medical conditions placed them at risk of experiencing

serious complications if they contracted the COVID-19 virus.” Id. at n. 6. The

court in Thakker, ordered “petitioners immediate release based upon: (1)

their heightened vulnerability to the virus, and (2) the conditions of

confinement in several ICE detention facilities, including PCCF.” Id. (citation

omitted).

      In Camacho Lopez, 2020 WL 1689874, *6, the petitioner had

contracted COVID-19 and the court held that “claimed deficiencies in

disease prevention efforts [at the prison] cannot serve as a basis, in habeas,

to release a detainee who has already contracted the disease.” Although

Bystron has not contracted the virus, similar to the petitioner in Camacho

Lopez, he claims that he should be released from detainment based on


                                    - 13 -
       Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 14 of 24




“[C]CCF’s alleged inability to comply with federal guidance for preventing the

spread of the COVID-19 virus within the facility.” Id. In support of his

contention, Bystron submitted his Declaration averring unsanitary and

unsafe conditions in the prison based on the COVID-19 directives for prisons.

Hoover has submitted Reid’s Declaration indicating that CCCF has

implemented procedures consistent with all of the recommendations and

protocols for protecting inmates and staff from contracting COVID-19.

Bystron has also submitted the letter from two doctors to DHS regarding

prison conditions and safety measures in general , but it does not specifically

address CCCF.

      Petitioner Bystron also states that “Courts have even specifically held

that COVID-19 constitutes an irreparable harm that supports the grant of a

TRO.” (Doc. 6 at 9) (citations omitted). Petitioner points out that there are

ways in which detainees like himself can be monitored remotely if released

to ensure their appearances at future removal proceedings. As such,

petitioner concludes that “[b]ecause there are no legal justifications for

continuing the detention of low-risk, non-violent immigrant detainees in an

unhealthy or hazardous manner, and the only method to properly protect

Petitioner is through release from custody.” (Id.).




                                     - 14 -
          Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 15 of 24




      This court concurs with the two very recent and well-reasoned

decisions by Judge Wilson of this district in the Saillant and Singh cases,

which are directly on point, and she considered habeas claims by ICE

detainees at CCCF seeking immediate release from confinement based on

the COVID-19 pandemic. Similar to Bystron, the petitioners in Saillant and

Singh did not test positive for the virus, and the court considered the fact that

there were no confirmed cases of the virus in CCCF. Also, in Judge Wilson’s

two cases, the petitioners were relying upon alleged unsanitary and unsafe

conditions at CCCF based on the CDC’s guidance pertaining to COVID-19

just like Bystron.3 Nonetheless, Judge Wilson, in Saillant, 2020 WL 1891854,

*5, found that “CCCF has adequately addressed [petitioner’s] concerns

regarding CCCF’s preventive measures,” and that “[petitioner] is not entitled

to habeas corpus relief because he has not otherwise made an individualized

showing that he is entitled to such relief.” (citing Verma, 2020 WL 1814149,

at *5-7). Bystron, like Saillant, is not elderly, and although he has

hypertension and alleges that his condition makes him more susceptible to

complications if he does contract COVID-19, his condition is admittedly


      3
        Since the court in Saillant and Singh discussed in detail CCCF’s
“significant action to prevent the spread of COVID-19 in the facility”, as well
as the averments in Reid’s Declaration, which is essentially the same one
submitted in this case, the court does not repeat them herein. See Saillant,
2020 WL 1891854, *5.
                                      - 15 -
       Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 16 of 24




under control with medication. Further, similar to the petitioners in Saillant

and Singh, Bystron “does not allege that he has been diagnosed with

COVID-19, he does not [demonstrate] that he has any symptoms of the

disease, and he does not allege that he has been directly exposed to the

disease.” Id. Thus, “[a]bsent any of those allegations, his claim amounts to

an argument that he is entitled to a writ of habeas corpus because he is

detained and subjected to a generalized risk of contracting COVID-19”, and

“[s]uch a claim, …, is insufficient to establish entitlement to a writ of habeas

corpus.” Id. (citing Verma, 2020 WL 1814149, at *5–7 (requiring a

particularized showing of the grounds for habeas corpus relief); cf. Raia, [954

F.3d 594], 2020 WL 1647922, at *2 [(3d Cir. April 2, 2020)] (“[T]he mere

existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release

[under the First Step Act].”)).

      At bottom, the court concurs with Judge Wilson in Saillant and Singh,

and finds that since there are presently no confirmed cases at CCCF, it

appears that the prison is adequately complying with hygiene directives and

recommendations for prisons, and Bystron’s speculation that sometime in

the future the prison will have confirmed cases of COVID-19 and he will be

at risk are not sufficient to show irreparable harm. As Hoover, concludes,


                                     - 16 -
       Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 17 of 24




(Doc. 5 at 25), “Petitioner, …, cannot show Respondents are deliberately

indifferent particularly where he alleges no lack of medical care in a facility

with zero confirmed COVID-19 cases.”

       Since the first two ‘“most critical” factors of likelihood of success on the

merits and irreparable harm have not been satisfied, the court does not

address the two remaining factors. See Reilly, 858 F.3d at 176, 179.

       In short, as the court in United States v. Gabelman, 2020 WL 1430378,

at *1 (D.Nev. Mar. 23, 2020), succinctly stated: “The court acknowledges that

the spread of COVID-19 may be acutely possible in the penological context,

but the court cannot release every detainee at risk of catching COVID-19

because the court would be obligated to release every detainee.” Thus,

Bystron’s complaint for emergency injunctive relief will be denied.

       Next, the court considers petitioner’s claim that his continued detention

by ICE since December 2019 violates his constitutional due process rights

alleging that there is no indication that his removal to Poland will occur in the

reasonably foreseeable future. As mentioned, Bystron’s removal cannot

occur now since his appeal of the IJ’s removal order is still pending with the

BIA.

       Since Bystron’s has been convicted of a criminal offense subjecting

him to removal and since his appeal is still pending with the BIA and his order


                                      - 17 -
       Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 18 of 24




of removal is not yet administratively final, the authority for his mandatory

detention by ICE falls under 8 U.S.C. §1226(c). See Davydov v. Doll, 2020

WL 969618, *2 (M.D.Pa. Feb. 28, 2020) (citations omitted). “An individual

detained under §1226(c) may be released only if the Attorney General

decides that release is necessary to protect a witness and that the individual

is not a flight risk and does not pose a danger to society.” Id. (citing

§1226(c)(2)). As such, “section 1226(c) does not give the Attorney General

any authority to release these [individuals] on bond.” Id. (citations omitted).

      The court concurs with the conclusion of the court in Davydov, 2020

WL 969618, *3, that “to the extent that the Third Circuit’s holdings in Diop

and Chavez-Alvarez were grounded in the canon of constitutional avoidance,

those holdings do not survive the Supreme Court’s decision in [Jennings v.

Rodriguez, 583 U.S. ---, 138 S.Ct. 830 (2018)].” (citing Guerrero-Sanchez v.

Warden York Cty. Prison, 905 F.3d 208, 222 & n.11 (3d Cir. 2018)). The

Third Circuit in Borbot v. Warden Hudson County Correctional Facility, 906

F.3d 274, 278 (3d Cir. 2018), explained that “[t]he Court held in Jennings that

‘§1226(c) mandates detention of any alien falling within its scope and that

detention may end prior to the conclusion of removal proceedings only if the

alien is released for witness-protection purposes.” (citation omitted)

(emphasis original). However, the Third Circuit stated that “Jennings did not


                                     - 18 -
      Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 19 of 24




call into question our constitutional holding in Diop that detention under

§1226(c) may violate due process if unreasonably long.” Id. Thus, “only an

individualized as applied constitutional challenge to [§1226(c)] remains for

Petitioner and those in similar circumstances.” Davydov, 2020 WL 969618,

*3 (citing Dryden v. Green, 321 F.Supp. 3d 496, 501-02 (D.N.J. 2018)).

      As the court in Dryden, 321 F.Supp. 3d at 502, explained:

      it is insufficient that Petitioner’s detention has merely become suspect
      by reaching this six-month to a year threshold, in order for Petitioner to
      be entitled to release he must show that his ongoing detention is so
      unreasonable or arbitrary that it has actually violated his rights under
      the Due Process Clause. If Petitioner’s detention has not become so
      unreasonable or arbitrary that continued application of the statute is
      unconstitutional as applied to Petitioner, §1226(c) authorizes his
      continued detention until a final order of removal is entered and
      Petitioner would not be entitled to relief.

(citing Jennings, 138 S. Ct. at 846-47).

      Thus, “courts now use a case-by-case approach, post-Jennings, to
      determine whether a §2241 habeas petitioner has demonstrated that
      his prolonged mandatory detention under §1226(c) is unconstitutional
      as applied to him.” See Vega v. Doll, No. 3:17-1440, 2018 WL
      3756755, at *3 (M.D. Pa. Aug. 8, 2018). In making this determination,
      this Court has set forth the following four (4) factors to be considered:
      “(1) whether detention has continued beyond the average times
      necessary for completion of removal proceedings which were identified
      in Demore; (2) the probable extent of future removal proceedings; (3)
      the likelihood that removal proceedings will actually result in removal;
      and (4) the conduct of both the alien and the government during the
      removal proceedings.” See Hernandez v. Sabol, 823 F. Supp. 2d 266,
      273 (M.D. Pa. 2011).

Davydov, 2020 WL 969618, *4.


                                     - 19 -
      Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 20 of 24




     No doubt that “[t]he ‘most important’ factor is the first factor, the

duration of detention already experienced by the petitioner.” Id. (citation

omitted). Bystron has been detained by ICE at CCCF since December of

2019. The 5-month duration of Bystron’s detention does not weigh in favor

of granting him habeas relief regarding his constitutional challenge to his

continued detention by ICE. See id. (citing Santos v. Lowe, No. 1:18-cv-1553,

2019 WL 1468313, at *3-4 (M.D. Pa. Apr. 3, 2019) (concluding that an alien

who had been detained for fifteen (15) months was not entitled to a bond

hearing); Crooks v. Lowe, No. 1:18-cv-47, 2018 WL 6649945, at *2 (M.D.

Pa. Dec. 19, 2018) (denying a bond hearing to a petitioner who had been

detained for eighteen (18) months because “his case ha[d] proceeded

through the removal process at a reasonable pace and there [was] no

indication on the record that the government ha[d] improperly or

unreasonably delayed the proceedings”); Rosales v. Lowe, No. 1:18-cv-

1302, 2018 WL 6650304, at *3 (M.D. Pa. Dec. 19, 2018) (concluding that a

petitioner who had been detained for less than fifteen (15) months was not

entitled to a bond hearing); Fernandez v. Lowe, No. 3:17-cv-2301, 2018 WL

3584697, at *5 (M.D. Pa. July 26, 2018) (concluding that fifteen (15)-month




                                   - 20 -
          Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 21 of 24




detention was not unconstitutional because the alien’s proceedings had

“proceeded at a reasonable pace”)).4

      Regarding the second factor, the probable extent of future removal

proceedings, Bystron’s recent appeal to the BIA is still pending and it is not

clear as to when a decision will be rendered. Further, the losing party may

then file a petition for review with the Third Circuit after the BIA issues a

decision. Thus, the court simply cannot determine how long future removal

proceedings will take in this case but it notes that they appear to be

proceeding at “a reasonable pace.”

      As to the third factor, i.e., the “likelihood that removal proceedings will

actually result in removal”, Hoover notes that “there is no question of whether

[Bystron’s removal] proceedings will result in removal where at least one

charge of removability has already been sustained and there have not been

unreasonable delays in the removal proceedings.” (Doc. 5 at 51 n. 8).

However, in Bystron’s case, the court finds that “Respondent has not

conclusively shown that Petitioner’s [appeal] is so utterly frivolous or lacking



      4
       As Hoover notes, (Doc. 5 at 51 n. 8), “[o]n November 7, 2018, this
Court granted a bond hearing for a detainee who had been held pursuant to
1226(c) for fourteen months”, in Bah v. Doll, Civil No. 3:18-cv-1409 (M.D. Pa.
Nov. 7, 2018), however, “[t]hat decision is distinguishable from Bystron’s
because the length of detention at issue in Bah was almost three times the
length of Bystron’s.”
                                      - 21 -
       Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 22 of 24




in merit such that the Court can rely upon this factor to deny habeas corpus

relief to Petitioner at this time.” Davydov, 2020 WL 969618, *5.

      As to the fourth factor, the court finds that there is no evidence that

either party has acted in bad faith during the removal proceedings or

intentionally caused any delay. As such, “the absence of an improper delay

[in the removal proceedings] is not ultimately determinative of the instant

constitutional analysis.” Id. (citation omitted).

      Hoover states that the government has a compelling interest along with

the public in petitioner’s continued detention pending the completion of his

removal proceedings, since he has been found to be ineligible for release

because he poses a danger to society based on his criminal record.

      As Hoover explains, (Doc. 5 at 50), in her brief:

      When an alien is detained incident to removal proceedings under 8
      U.S.C. §1226(c), as Petitioner has been, those proceedings
      themselves supply extensive safeguards against the arbitrary
      deprivation of liberty. As of this filing, Petitioner has been detained for
      approximately 5 months. During the course of his detention, Petitioner
      has availed himself of those procedural safeguards. Since he was
      taken into custody, Petitioner has had two evidentiary hearings on his
      relief applications, been denied relief, and appealed that decision to
      the Board of Immigration Appeals.

      In short, based on the stated factors, and despite the possibility of an

unknown period of continued detention by ICE due to the ongoing removal

proceedings, the court finds that Bystron’s 5-month detention under


                                      - 22 -
           Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 23 of 24




§1226(c), while his appeal to the BIA is pending, is not unconstitutional and

does not exceed a presumptively reasonable period of detention. The court

finds that based on the Supreme Court’s decision in Jennings, in which “[t]he

Supreme Court, …, has explicitly rejected the practice of reading an implicit

time limit into §1226(c)”, Davydov, 2020 WL 969618, *3, Bystron’s detention

by ICE for about five months is not unreasonably long under the facts of this

case.5

       Thus, Bystron’s §2241 habeas petition challenging the constitutionality

of his continued detention by ICE under §1226(c) while his removal

proceedings are pending will be denied.




III.   Conclusion

       Bystron’s complaint for emergency injunctive relief seeking his

immediate release from CCCF will be denied. Bystron’s petition for writ of

habeas corpus pursuant to 28 U.S.C. §2241 on the ground that his continued




       If Bystron’s continued detention becomes prolonged and he is subject
       5

to an additional undefined period of further detention during the pendency of
his removal proceedings, he can file another §2241 habeas petition to try
and make a showing which would entitle him to an individualized bond
hearing before an immigration judge.

                                       - 23 -
            Case 3:20-cv-00602-MEM Document 7 Filed 04/27/20 Page 24 of 24




detention by ICE violates his due process rights will be denied. An

appropriate order shall issue.




                                           s/ Malachy E. Mannion _____
                                           MALACHY E. MANNION
                                           United States District Judge


Dated: April 27, 2020
20-602-01




                                        - 24 -
